       Case 1:18-cv-01195-FJS-TWD Document 14 Filed 01/24/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF NEW YORK

 TODD GAETANO, individually and on
 behalf of all others similarly situated,

                                 Plaintiff
                                                        Case No. 1:18-cv-01195-FJS-TWD
                 - against -
                                                        JOINT STIPULATION AND
 LIVE NATION ENTERTAINMENT INC.,                        [PROPOSED] ORDER STAYING
 and                                                    CASE
 TICKETMASTER, LLC,

                                 Defendants.


        Defendants Live Nation Entertainment, Inc. and Ticketmaster, LLC (“Defendants”) and

Plaintiff Todd Gaetano hereby stipulate, through their undersigned counsel, to the following stay,

subject to the approval of the Court. In support of this joint stipulation, the parties state as follows:

        1.      Plaintiff filed the Complaint (ECF No. 1) on October 4, 2018.

        2.      Defendants’ response to the Complaint is currently due on March 4, 2019.

        3.      Defendants, after reviewing the allegations in the Complaint and conducting an

initial investigation of the claims therein, have determined that they will move to compel

arbitration in this case on the ground that Plaintiff’s claims are subject to a mandatory arbitration

provision.

        4.      Defendants recently moved to compel arbitration in three substantially similar

cases: Dickey v. Ticketmaster LLC, No. 2:18-cv-09052-GW-GJS (C.D. Cal.), Lee v. Ticketmaster

L.L.C., No. 3:18-cv-05987-VC (N.D. Cal.), and Ameri v. Ticketmaster LLC, No. 3:18-06750-VC

(N.D. Cal.). Those motions are pending, and are currently scheduled to be heard on February 21,

2019 (Dickey) and March 7, 2019 (Lee and Ameri). Defendants expect to receive rulings on these

motions to compel arbitration sometime in the next few months.


                                                   1
       Case 1:18-cv-01195-FJS-TWD Document 14 Filed 01/24/19 Page 2 of 5



       5.      The parties have conferred and agree that, given the similarities among these cases,

a limited stay of this case would be the most efficient path forward: it would give the courts in

Dickey, Lee, and Ameri time to rule on the pending motions to compel arbitration, and allow the

parties to determine next steps in light of those rulings.

       6.      Therefore, in order to conserve party and judicial resources, the parties have agreed

to stay this matter until June 7, 2019, by which date the parties anticipate that the courts will have

ruled on Defendants’ motions to compel arbitration in the Dickey, Lee, and Ameri matters.

       7.      The parties therefore stipulate and agree that, subject to the Court’s approval:

               a.      This matter is stayed until June 7, 2019.

               b.      No response to the Complaint is due on March 4, 2019; rather, that deadline

                       will be moved to June 7, 2019.



                                   [Signatures on following page]




                                                  2
     Case 1:18-cv-01195-FJS-TWD Document 14 Filed 01/24/19 Page 3 of 5




Dated: January 24, 2019                       Respectfully Submitted,


                                              LATHAM & WATKINS LLP


                                    By:        /s/ Jamie L. Wine

                                              Jamie L. Wine (Bar No. 700697)

                                              885 Third Avenue
                                              New York, NY 10022-4834
                                              Telephone: +1.212.906.1200
                                              Facsimile: +1.212.751.4864
                                              jamie.wine@lw.com

                                              Attorneys for Defendants Ticketmaster LLC
                                              and Live Nation Entertainment, Inc.



Dated: January 24, 2019                       SHEEHAN & ASSOCIATES, P.C.


                                    By:        /s/ Spencer Sheehan

                                              Spencer Sheehan (Bar No. 519087)

                                              891 Northern Blvd., Suite 201
                                              Great Neck, NY 11021
                                              Telephone: (516) 303-0552
                                              spencer@spencersheehan.com

                                              Attorneys for Plaintiff Todd Gaetano




IT IS SO ORDERED.

Dated: __________________________
                                                         Hon. Frederick J. Scullin, Jr.
                                                         United States District Judge




                                          3
      Case 1:18-cv-01195-FJS-TWD Document 14 Filed 01/24/19 Page 4 of 5



                                        ATTESTATION

       I am the ECF user whose identification and password are being used to file the foregoing

Joint Stipulation Staying Case. Pursuant to Section 6.3 of General Order 22, I, Jamie L. Wine,

attest that concurrence in the filing of this document has been obtained.


 Dated: January 24, 2019                                         /s/ Jamie L. Wine

                                                                   Jamie L. Wine




                                                 4
     Case 1:18-cv-01195-FJS-TWD Document 14 Filed 01/24/19 Page 5 of 5



                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF NEW YORK

TODD GAETANO, individually and on
behalf of all others similarly situated,

                              Plaintiff
                                                   Case No. 1:18-cv-01195-FJS-TWD
               - against -
                                                   CERTIFICATE OF SERVICE
LIVE NATION ENTERTAINMENT INC.,
and
TICKETMASTER, LLC,

                              Defendants.


      I, Jamie L. Wine, certify that:

     1.    I am employed by the law firm Latham & Watkins LLP at 885 Third Avenue,
New York, NY, 10022, counsel for Live Nation Entertainment Inc. and Ticketmaster, LLC.

      2.      On January 24, 2019, I served a true and correct copy of the Joint Stipulation and
[Proposed] Order Staying Case, dated January 24, 2019, upon all counsel of record who have
entered an electronic appearance in this matter by electronically filing such documents via the
Court’s CM/ECF system.




Dated: January 24, 2019                                    /s/ Jamie L. Wine            a
                                                           Jamie L. Wine (Bar No. 700697)




                                               5
